NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 29, 2020 *
                                 Decided April 29, 2020

                                         Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge



No. 19-3208

KENNETH MAYLE,                                     Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.

      v.                                           No. 18 C 6211

CITY OF CHICAGO, et al.,                           Harry D. Leinenweber,
      Defendants-Appellees.                        Judge.

                                       ORDER

       The City of Chicago bars Kenneth Mayle from bringing his emotional-support
hog into public places. A regulation under the Americans with Disabilities Act,
42 U.S.C. § 12182, requires that public entities allow “service animals” such as dogs, but
not hogs, to accompany people with disabilities. Mayle sued the City and others,
alleging that they are violating his rights under the ADA and the Equal Protection

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3208                                                                            Page 2

Clause. The district court dismissed Mayle’s complaint. It correctly reasoned that Mayle
did not state a claim under the ADA, and the regulation that excludes hogs as service
animals is rational, foreclosing his equal-protection claim. Thus we affirm.

       Mayle owns a Guinea hog (named Chief Wiggum) that provides support for his
bipolar disorder. (Because we are reviewing a dismissal for failure to state a claim, we
take the well-pleaded facts as true. Royce v. Michael R. Needle P.C., 950 F.3d 939, 951
(7th Cir. 2020).) Mayle has trained the hog to respond to his anxiety attacks and
alleviate his depression by providing him with massage therapy. The hog also
encourages Mayle to engage in physical activity, which helps mitigate his mental-health
conditions. He secures his hog on his bicycle when he rides it for exercise.

       Mayle has been barred from entering public places around Chicago with his hog.
These include city beaches (he was ejected from one after swimming with the hog in
Lake Michigan), Millennium Park, and Grant Park. Mayle fears the “constant threat of
citizen harassment” as people have objected to the animal’s presence and called the
police to report him after seeing him enter public spaces with the hog.

       Mayle sued the City of Chicago and other public entities and officials. As
relevant to this appeal, he alleged that his hog should be considered a “service animal”
under the ADA, and if it is not, then the ADA’s regulation that excludes his hog violates
his right to equal protection. After a couple rounds of briefing, the district court granted
the defendants’ motions to dismiss the ADA and equal-protection claims.

        On appeal Mayle argues unpersuasively that he stated a claim under the ADA.
Title II of the ADA prohibits public entities from excluding, denying benefits to, or
discriminating against someone because of that person’s disability. See 42 U.S.C.
§ 12132. Regulations implementing Title II require public entities to make only
“reasonable modifications” to their policies, practices, and procedures “to avoid
discrimination on the basis of disability . . .” 28 C.F.R. § 35.130(b)(7)(i); Wisconsin Cmty.
Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 751 (7th Cir. 2006). Generally, this means
permitting people with disabilities to use a “service animal.” 28 C.F.R. § 35.136. But a
service animal is defined as a “dog” or a “miniature horse.” Id. § 35.104; 136(i)(1).
“Other species of animals, whether wild or domestic, trained or untrained, are not
service animals for the purposes of this definition.” Id. § 35.104. Thus the ADA’s
regulations do not require public entities to permit hogs in public spaces.
No. 19-3208                                                                              Page 3

        Mayle replies that, although his hog is not a service animal under the regulation,
his claim should proceed under the ADA anyway because he has alleged that allowing
his hog in public places is reasonable. But this is a legal conclusion, and we are not
required to accept it. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). Moreover, it is
contradicted by the regulation specifying that reasonable modifications need not
include allowing hogs. We will not construe the regulation to leave it “meaningless or
superfluous . . .” Scherr v. Marriott Intern., Inc., 703 F.3d 1069, 1078 (7th Cir. 2013).

        With his ADA claim rendered meritless by the regulation, Mayle challenges the
regulation as unconstitutional. He contends that limiting service animals to two species
violates his right to equal protection. Mayle observes that under two different laws,
Title I of the ADA, 42 U.S.C. § 12112, covering employment, and the Fair Housing Act,
42 U.S.C. § 3601, covering housing, the implementing regulations do not explicitly state
which species qualify as service animals. See 24 C.F.R. § 100.204; 29 C.F.R. § 1630.2(o).

       Mayle’s challenge is fatally flawed. We will sustain regulations that, like this one,
do not involve a fundamental right or a suspect class so long as they are rational.
See Srail v. Vill. of Lisle, 588 F.3d 940, 943 (7th Cir. 2009); United States v. Harris, 197 F.3d
870, 875 (7th Cir. 1999). If Mayle’s complaint reveals a rational basis for the regulation,
then his equal-protection claim fails. See D.B. ex rel. Kurtis B. v. Kopp, 725 F.3d 681, 686
(7th Cir. 2013) (citing Jackson v. Marion County, 66 F.3d 151, 153–54 (7th Cir. 1995)).

        Mayle’s complaint reveals the rationality of limiting the species of service
animals in public spaces. He describes disorder (harassment from those who object to
his hog) and disruption (police called to the scene) when he enters public places with
his hog. The government has a legitimate interest in maintaining social order and public
safety. See Foxxxy Ladyz Adult World, Inc., v. Vill. of Dix, 779 F.3d 706, 720 (7th Cir. 2015).
It also may legitimately give the public predictability about what animals they may
encounter in urban spaces. See Nondiscrimination on the Basis of Disability in State and
Local Government Services, 75 FR 56164-01 (U.S. Dep’t of Justice Sept. 15, 2010) (codified
at 28 C.F.R. Pt. 35, App. A), 2010 WL 3561889 (explaining the rationale behind limiting
species of service animals in public facilities to avoid confusion caused by “wild, exotic,
or unusual species”). Even if the regulations for employment or housing are not as
restrictive as those affecting public places, “[t]he Equal Protection Clause allows the
State to regulate ‘one step at a time, addressing itself to the phase of the problem which
seems most acute.’” Clements v. Fashing, 457 U.S. 957, 969 (1982) (quoting Williamson v.
Lee Optical of Okla. Inc., 348 U.S. 483, 489 (1955)). Accordingly, the regulation is
constitutional.
No. 19-3208                                                              Page 4



      We have reviewed Mayle’s other arguments, and none has merit.

                                                                      AFFIRMED